EXHIBIT 10.9

 
EXECUTION COPY


ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT


This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 27th day of January, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of January 1, 2012
(the “Pooling and Servicing Agreement”), and Sterling Savings Bank, a Washington
corporation (“Sterling”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of March 1, 2011,
between Assignor and Sterling (the “Purchase Agreement”) as modified or
supplemented by this Agreement.  Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement.  Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.


Assignment


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Sterling pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Sterling pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.


3.           Sterling hereby acknowledges the foregoing assignments.


Representations and Warranties


4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Sterling as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 
 

--------------------------------------------------------------------------------

 
 
(b)            Assignor is the lawful owner of its interests and rights under
the Purchase Agreement to the extent of the Mortgage Loans, free and clear from
any and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to Sterling with respect to the Purchase Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Sterling that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 
2

--------------------------------------------------------------------------------

 


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Sterling that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement.  The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.


7.           Sterling warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 
3

--------------------------------------------------------------------------------

 
 
(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Sterling is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;


(c)            Sterling has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Sterling’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Sterling’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Sterling is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Sterling or its property is
subject.  The execution, delivery and performance by Sterling of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Sterling.  This
Agreement has been duly executed and delivered by Sterling and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Sterling enforceable
against Sterling in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Sterling in connection with the execution, delivery or performance by
Sterling of this Agreement, or the consummation by it of the transactions
contemplated hereby.


Restated Sterling Representations and Warranties


8.           Pursuant to Section 32(d) of the Purchase Agreement, Sterling
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Sterling
to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase Agreement,
subject to the provisions of Section 10.

 
4

--------------------------------------------------------------------------------

 


Recognition of Assignee


9.            From and after the date hereof, subject to Section 10 below,
Sterling shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time in a writing signed by Sterling, as if Assignee and Sterling had entered
into a separate purchase agreement for the purchase of the Mortgage Loans in the
form of the Purchase Agreement, the terms of which are incorporated herein by
reference, as amended by this Agreement.
 
Enforcement of Rights


10.          (a)            Controlling Holder Rights.  Sterling agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under each of the
following sections of the Purchase Agreement:
 
Purchase Agreement:
 
Section or Subsection
 
Matter
     
7.03, other than 7.03(c)
 
Repurchase and Substitution



(b)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.


Amendments to Purchase Agreement


11.           The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:


(a)           Definitions.


(i)           The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:
 
 
5

--------------------------------------------------------------------------------

 

               Arbitration:  Arbitration in accordance with the then governing
Commercial Arbitration Rules of the American Arbitration Association and
administered by the American Arbitration Association, which shall be conducted
in New York, New York or other place mutually acceptable to the parties to the
arbitration.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri, New York or
Washington,  (iii) a day on which banks in the states of California, Maryland,
Minnesota, Missouri, New York or Washington, are authorized or obligated by law
or executive order to be closed or (iv) a day on which the New York Stock
Exchange or the Federal Reserve Bank of New York is closed.


Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.


(b)            The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.


Miscellaneous


12.           All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:


(a)           In the case of Sterling,


Sterling Savings Bank Home Loan Division
6505 218th St SW, Suite 9
Mountlake Terrace, WA, 98043
Attention:  Kathrine Shairrick, Loan Servicing
Phone: (425) 712-4280
Facsimile: (425) 673-4829


with a copy to


General Counsel at the same address

 
6

--------------------------------------------------------------------------------

 


(b)          In the case of Assignee,


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1


 (c)          In the case of Depositor,


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(d)           In the case of Assignor,


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(e)           In the case of Master Servicer,


Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045)
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2012-1


(f)           In the case of the initial Controlling Holder,


Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941

 
7

--------------------------------------------------------------------------------

 


 Attention: William Moliski


 with a copy to


 General Counsel at the same address


13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or Sterling may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Sterling, respectively, hereunder.


16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Sterling pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.


17.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


18.           The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto.  Sterling hereby consents to such
exercise and enforcement.


19.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling and Servicing Agreement referred to herein (the “Trust”) in the
exercise of the powers and authority conferred upon and vested in it, and as
directed in the Pooling and Servicing Agreement, (ii) each of the undertakings
and agreements herein made on behalf of the Trust is made and intended not as a
personal undertaking or agreement of or by U.S. Bank but is made and intended
for purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of U.S. Bank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Assignor under the Purchase Agreement, as modified or
supplemented by this Agreement (such indebtedness, expenses and other amounts
being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 
8

--------------------------------------------------------------------------------

 


20.           Master Servicer.  Sterling hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee.  The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Sterling hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.


Sterling shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #8386630, Sequoia Mortgage Trust 2012-1
Distribution Account


21.           Sterling acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Notwithstanding Section 10 of
the Purchase Agreement, Sterling shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.
 
 
9

--------------------------------------------------------------------------------

 

           22.           Rule 17g-5 Compliance.  Sterling hereby agrees that it
shall provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-1” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Sterling in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider.  Sterling shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider.  None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Sterling, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Sterling or (ii) such
Rating Agency’s or NRSRO’s evaluation of Sterling’s operations in general;
provided, however, that Sterling shall not provide any information relating to
the Mortgage Loans to such Rating Agency or NRSRO in connection with such review
and evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or
deal specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
 
Assignor
     
By:
/s/ John Isbrandtsen
   
Name:
John Isbrandtsen
   
Title:
Authorized Officer
           
SEQUOIA RESIDENTIAL FUNDING, INC.
 
Depositor
     
By:
/s/ John Isbrandtsen
   
Name:
John Isbrandtsen
   
Title:
Authorized Officer
       
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee,
 
Assignee
     
By:
/s/ Tamara Schultz-Fugh
   
Name:
Tamara Schultz-Fugh
   
Title:
Vice President
           
STERLING SAVINGS BANK
     
By:
/s/ Todd Lunde    
Name:
Todd Lunde    
Title:
Trading & Hedging Director  



Accepted and agreed to by:


WELLS FARGO BANK, N.A.
Master Servicer


By:
/s/ Graham M. Oglesby  
Name:
Graham M. Oglesby
 
Title:
Vice President
 


 
11

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 
 
12

--------------------------------------------------------------------------------

 
 
key
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
Servicer Number
Amortization Type
Lien Position
HELOC Indicator
1
1000383
0.002500
   
1001863
2
1000001574
212044
1
1
0
2
1000938
0.002500
   
1001863
2
1000001033
225955
1
1
0
3
1000938
0.002500
   
1001863
2
1000001034
201316
1
1
0
4
1000938
0.002500
   
1001863
2
1000000897
225304
1
1
0
5
1000938
0.002500
   
1001863
2
1000000964
225746
1
1
0
6
1000938
0.002500
   
1001863
2
1000000926
226182
1
1
0
7
1000938
0.002500
   
1001863
1
1000000886
222782
2
1
0
8
1000938
0.002500
   
1001863
2
1000001043
223089
1
1
0
9
1000938
0.002500
   
1001863
2
1000000969
225401
1
1
0
10
1000383
0.002500
   
1001863
2
1000001642
224051
1
1
0
11
1000383
0.002500
   
1001863
2
1000001250
231027
1
1
0
12
1000383
0.002500
   
1001863
1
1000001251
231043
1
1
0

 
key
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in months)
1
7
         
1
4
0
   
2
7
         
1
4
0
   
3
7
         
1
4
0
   
4
9
         
1
4
0
   
5
7
         
1
4
0
   
6
7
         
1
4
0
   
7
7
         
1
4
0
   
8
7
         
1
4
0
   
9
7
         
1
4
0
   
10
7
         
1
4
0
   
11
9
         
1
4
0
   
12
9
         
1
4
0
   

 
key
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
1
 
0.00
 
20111010
445000.00
0.046250
360
360
20111201
1
0
2
 
0.00
 
20110805
600000.00
0.050000
360
360
20111001
1
0
3
 
0.00
 
20110808
738500.00
0.048750
360
360
20111001
1
0
4
 
0.00
 
20110706
750000.00
0.051250
360
360
20110901
1
0
5
 
0.00
 
20110711
812800.00
0.048750
360
360
20110901
1
0
6
 
0.00
 
20110721
864500.00
0.050000
360
360
20110901
1
0
7
 
0.00
 
20110623
956000.00
0.045000
360
360
20110801
1
0
8
 
0.00
 
20110801
990000.00
0.048750
360
360
20111001
1
0
9
 
0.00
 
20110719
1000000.00
0.048750
360
360
20110901
1
0
10
 
0.00
 
20111011
1000000.00
0.046250
360
360
20111201
1
0
11
 
0.00
 
20111020
800000.00
0.048750
360
360
20111201
1
0
12
 
0.00
 
20111024
640000.00
0.036250
180
180
20111201
1
0

 
key
Buy Down Period
HELOC Draw Period
Current Loan
Amount
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
1
0
 
443855.88
0.046250
2287.92
20120101
0
0
     
2
0
 
596571.53
0.050000
3220.93
20120101
0
0
     
3
0
 
734845.63
0.048750
3908.20
20120101
0
0
     
4
0
 
745559.60
0.051250
4083.65
20120101
0
0
     
5
0
 
807762.23
0.048750
4301.40
20120101
0
0
     
6
0
 
859333.09
0.050000
4640.82
20120101
0
0
     
7
0
 
948344.70
0.045000
4843.91
20120101
0
39
45
0.022500
3
8
0
 
985101.11
0.048750
5239.16
20120101
0
0
     
9
0
 
993801.94
0.048750
5292.08
20120101
0
0
     
10
0
 
997420.58
0.046250
5141.40
20120101
0
0
     
11
0
 
798028.66
0.048750
4233.67
20120101
0
0
     
12
0
 
634374.27
0.036250
4614.64
20120101
0
0
     

 
key
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
1
                     
2
                     
3
                     
4
                     
5
                     
6
                     
7
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.095000
0.027500
   
8
                     
9
                     
10
                     
11
                     
12
                     

 
key
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
1
             
0
     
2
             
0
     
3
             
0
     
4
             
0
     
5
             
0
     
6
             
0
     
7
             
0
     
8
             
0
     
9
             
0
     
10
             
0
     
11
             
0
     
12
             
0
     

 
key
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
1
   
0
 
224
1
 
0
 
1.8
 
2
   
0
 
307
2
 
0
 
1
1
3
   
0
 
316
2
 
0
 
5.7
 
4
   
0
 
425
1
 
1
 
16.75
 
5
   
0
 
235
2
 
0
 
10
 
6
   
0
 
309
3
 
0
 
12.5
 
7
   
0
 
143
2
 
0
 
14.3
1
8
   
0
 
439
1
 
0
 
0.9
 
9
   
0
 
348
3
 
1
 
0.1
 
10
   
0
 
172
1
 
1
 
21
 
11
   
0
 
303
1
 
1
 
10
 
12
   
0
 
366
1
 
1
 
5
 

 
key
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
1
0
1
             
809
 
2
0
1
             
781
 
3
0
1
             
783
 
4
4
1
20111205
           
783
759
5
0
1
20111205
           
761
737
6
0
1
20111205
           
791
783
7
0
1
20111205
           
792
786
8
0
1
             
783
 
9
0
1
20111205
           
776
766
10
0
1
             
774
 
11
1.9
1
             
814
 
12
3.5
1
             
773
 

 
key
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
1
                   
000000000000
2
                   
000000000000
3
                   
000000000000
4
 
3
               
000000000000
5
 
3
               
000000000000
6
 
3
               
000000000000
7
 
3
               
000000000000
8
                   
000000000000
9
 
3
               
000000000000
10
                   
000000000000
11
                   
000000000000
12
                   
000000000000

 
key
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
1
   
10833.33
 
0
 
10833.33
10833.33
1
5
 
2
   
23000
3250
-56.42
0
26249.6
26193.18
1
5
 
3
   
23322.42
0
0
0
23322.42
23322.42
1
5
 
4
   
11792
1271
3721
0
13063
16784
1
5
 
5
   
18333.33
 
0
 
18333.33
18333.33
1
5
 
6
   
41925
 
0
 
41925
41925
1
5
 
7
   
14583.34
 
18089.17
 
14583.34
32672.51
1
5
 
8
   
31666.68
 
0
 
31666.68
31666.68
1
5
 
9
   
44583.33
 
0
 
44583.33
44583.33
1
5
 
10
   
21416.66
 
6316.33
 
21416.66
27732.99
1
5
 
11
   
73902
 
0
 
73902
73902
1
5
 
12
   
22083.33
 
25369.33
 
22083.33
47452.66
1
5
 

 
key
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
1
3
 
4
 
227525.91
522.43
0.2594170
   
100
Poulsbo
2
3
 
4
 
36785.06
3829.23
0.2691600
   
100
Seattle
3
3
 
4
 
573373.71
4069.65
0.3420680
   
12.83
Mercer Island
4
3
 
4
 
468393.4
1550.65
0.3356950
   
0
Medina
5
3
 
4
 
138214.71
2366.58
0.3637080
   
100
Seattle
6
3
 
4
 
141604.87
4379.01
0.2151420
   
100
Edmonds
7
3
 
4
 
157342.53
4639.38
0.2902530
   
100
Seattle
8
3
 
4
 
904418.98
5868.21
0.3507590
   
100
Seattle
9
3
 
4
 
162243.86
7653.58
0.2903700
   
100
Bellingham
10
3
 
4
 
260430.48
2086.84
0.2606370
   
100
Fox Island
11
3
 
4
 
368764.11
1237.07
0.0740270
   
0
Missoula
12
3
 
4
 
194199.76
3191.56
0.1645050
   
0
Spokane

 
key
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
1
WA
98370
1
1
665000.00
600000.00
3
20110915
     
2
WA
98105
1
1
750000.00
750000.00
3
20110714
     
3
WA
98040
7
1
1055000.00
1100000.00
3
20110714
     
4
WA
98039
1
1
 
1430000.00
3
20110613
     
5
WA
98112
1
1
1016000.00
1050000.00
3
20110630
     
6
WA
98026
1
1
1235000.00
1235000.00
3
20110627
     
7
WA
98103
1
1
1195000.00
1195000.00
3
20110613
     
8
WA
98105
1
1
1650000.00
1702000.00
3
20110714
     
9
WA
98229
1
1
1250000.00
1250000.00
3
20110614
     
10
WA
98333
1
1
1475000.00
1475000.00
3
20110926
     
11
MT
59803
1
1
 
1050000.00
3
20110829
     
12
WA
99224
1
1
 
800000.00
3
20110825
     

 
key
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
1
       
0.741667
0.741667
0
0
0
   
2
       
0.800000
0.800000
0
0
0
   
3
       
0.700000
0.700000
0
0
0
   
4
       
0.524476
0.524476
0
0
0
   
5
       
0.800000
0.800000
0
0
0
   
6
       
0.700000
0.700000
0
0
0
   
7
       
0.800000
0.800000
0
0
0
   
8
       
0.600000
0.600000
0
0
0
   
9
       
0.800000
0.800000
0
0
0
   
10
       
0.677966
0.677966
0
0
0
   
11
       
0.761905
0.761905
0
0
0
   
12
       
0.800000
0.800000
0
0
0
   

 
key
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
1
                     
2
                     
3
                     
4
                     
5
                     
6
                     
7
                     
8
                     
9
                     
10
                     
11
                     
12
                     

 
key
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
1
           
20
   
20411101
10,833.00
2
           
6
12
 
20410901
23,000.00
3
           
17
   
20410901
23,322.00
4
           
22.75
22.75
 
20410801
11,792.00
5
           
10
   
20410801
18,333.00
6
           
12.5
   
20410801
41,925.00
7
           
14.3
1.1
 
20410701
14,583.00
8
           
18
   
20410901
31,667.00
9
           
2
   
20410801
44,583.00
10
           
21
   
20411101
21,417.00
11
           
14
   
20411101
73,902.00
12
           
5.2
   
20261101
22,083.00

 
key
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
         
Full
2 years
2 Months
2
   
3,250.00
   
Full
2 years
2 Months
3
   
0.00
   
Full
2 years
2 Months
4
   
1,271.00
   
Full
2 years
2 Months
5
         
Full
2 years
2 Months
6
         
Full
2 years
2 Months
7
18,125.00
       
Full
2 years
2 Months
8
         
Full
2 years
2 Months
9
         
Full
2 years
2 Months
10
6,316.00
       
Full
2 years
2 Months
11
         
Full
2 years
2 Months
12
16,973.00
       
Full
2 years
2 Months

 
 
 
 

--------------------------------------------------------------------------------

 
 
key
Loan Number
Redwood Loan Number
DD Loan Number
1
7116767018
2000000027
600119300
2
22-462910-1
3000000262
600131437
3
22-463008-3
3000000283
600132623
4
22-462990-3
3000000288
600132694
5
22-464097-5
3000000348
600135657
6
22-464063-7
3000000385
600137326
7
22-464627-9
3000000435
600138718
8
7118457022
2000000343
600145303
9
22-465060-2
3000000449
600145933
10
22-467514-6
3000000463
600147089
11
22-466744-0
3000000466
600147090
12
22-467563-3
3000000468
600147103
13
22-464586-7
3000000480
600149571
14
22-455619-7
841000001
600151591
15
7119654767
2000000473
600152229
16
22-468033-6
3000000501
600152540
17
22-469026-9
3000000508
600153553
18
22-114222-3
3000000562
600153559
19
22-469217-4
3000000526
600153743
20
22-114166-2
856000001
600153745
21
22-469207-5
3000000529
600153771
22
22-469378-4
3000000552
600153773
23
22-114221-5
3000000551
600153865
24
22-468338-9
3000000531
600154267
25
22-468554-1
3000000557
600154268
26
7120359166
2000000504
600254724
27
22-469668-8
3000000613
600254752
28
2027601803
1050000663
600254765
29
2131700638
1050000773
600254766
30
3006612518
1050000809
600254767
31
7120816173
2000000641
600255648
32
2083600913
1050000790
600256922
33
12-466802-6
868000029
600256932
34
12-468233-2
868000025
600256933
35
12-469810-6
868000013
600256934
36
12-465265-7
868000027
600256935
37
12-467534-4
868000030
600256936
38
12-465953-8
868000035
600256937
39
12-465358-0
868000016
600256938
40
12-466268-0
868000012
600256939
41
12-467762-1
868000014
600256940
42
12-464298-9
868000034
600256941
43
12-470021-7
868000031
600256944
44
12-465028-9
868000003
600256945
45
12-466422-3
868000011
600256946
46
22-469782-7
3000000651
600257274
47
22-469969-0
3000000640
600257359
48
22-469894-0
3000000673
600257361
49
2027601961
1050000786
600257399
50
22-470155-3
3000000668
600257430
51
22-470308-8
3000000718
600257433
52
22-470334-4
3000000726
600258499
53
12-463921-7
869000001
600259099
54
12-465545-2
869000006
600259100
55
12-466142-7
869000008
600259101
56
12-467476-8
869000010
600259102
57
22-470436-7
3000000779
600259171
58
22-468197-9
3000000795
600259803
59
22-469869-2
3000000802
600259804
60
2153601079
1050000781
600259809
61
20631100115
1050000821
600259810
62
3006612846
1050000861
600259811
63
2198600319
1050000888
600259812
64
7120289157
2000000581
600259820
65
7120918300
2000000678
600259823
66
7121082353
2000000806
600259826
67
7120766279
2000000675
600259890
68
7120605030
2000000834
600259892
69
2051601528
1050000892
600259904
70
2135601691
1050000900
600259905
71
22-470302-1
3000000720
600259927
72
22-470038-1
3000000845
600259929
73
22-470852-5
3000000846
600260164
74
12-465498-4
882000002
600260170
75
12-465549-4
882000003
600260171
76
2073603307
1050000808
600260334
77
22-470853-3
3000000847
600260364
78
2001708071
1050000810
600260369
79
222782
1000000886
600260447
80
2003602264
1050000836
600261156
81
2141600122
1050000911
600261158
82
2073603486
1050000903
600261325
83
7000603545
1050000940
600261326
84
2244701095
1050000947
600261327
85
2001707282
1050000882
600262314
86
2001707491
1050000893
600262315
87
7120686444
2000000804
600262678
88
7121251800
2000000874
600262679
89
1075123
1300000942
600262686
90
2198600334
1050000904
600262875
91
225304
1000000897
600263028
92
225746
1000000964
600263029
93
2027602080
1050000941
600263073
94
5040351321
2000000627
600263174
95
5040350877
2000000654
600263175
96
7121006428
2000000817
600263176
97
7120768283
2000000867
600263180
98
7121571579
2000000912
600263182
99
7120681791
2000000956
600263183
100
2135601557
1050001057
600263184
101
12-470023-3
3000000851
600263185
102
12-469559-9
3000000913
600263186
103
3721600135
1050001011
600263203
104
12-471694-0
3000000920
600263204
105
2123700490
1050000924
600263298
106
2198600346
1050000905
600263314
107
2088700361
1050000970
600263315
108
3612601111
1050001001
600263316
109
2088700451
1050001044
600263317
110
2027602115
1050001036
600263328
111
225401
1000000969
600263717
112
22-114256-1
3000000936
600263718
113
2027602067
1050000922
600263731
114
3726600027
1050001026
600264081
115
2036605744
1050000977
600264901
116
3624700942
1050001035
600264902
117
3092605524
1050001070
600264903
118
226182
1000000926
600264904
119
7119965072
2000000875
600264906
120
7121085000
2000000918
600264922
121
7121754175
2000000958
600264923
122
2028606980
1050000992
600264924
123
3627601196
1050001004
600264925
124
2036605817
1050000967
600264927
125
3650602060
1050000982
600264928
126
2001708537
1050000994
600264935
127
2051601611
1050000986
600264937
128
3602601382
1050000989
600264938
129
3006613221
1050001007
600264939
130
2001708593
1050001058
600264940
131
223089
1000001043
600265106
132
1042394
1300000953
600265107
133
1077215
1300000980
600265108
134
2168600339
1050001065
600265186
135
3726600244
1050001169
600265187
136
1073668
1300000978
600266249
137
225955
1000001033
600266303
138
201316
1000001034
600266304
139
7121666429
2000000968
600266324
140
7121902899
2000000984
600266325
141
7121903640
2000000985
600266326
142
7121723493
2000000990
600266327
143
7121909985
2000001013
600266328
144
2204600190
1050000975
600266583
145
2161601739
1050001101
600266584
146
12-472676-6
3000001003
600266585
147
2027602053
1050000944
600266838
148
1083602358
1050001023
600266839
149
2253600055
1050001045
600266840
150
6005600186
1050001249
600266842
151
2125602741
1050001099
600266843
152
12-473036-2
3000001030
600266852
153
12-473037-0
3000001031
600266853
154
12-470428-4
3000001124
600266854
155
2238600275
1050000963
600266855
156
20171100351
1050001040
600266856
157
2027602127
1050001086
600266857
158
2238600305
1050001100
600266858
159
3670600488
1050001111
600266859
160
6014600293
1050001157
600266860
161
3707602678
1050001067
600267299
162
3602601402
1050001098
600267300
163
2154601123
1050001110
600267301
164
3726600119
1050001167
600267302
165
2036605864
1050001019
600267837
166
2027602116
1050001066
600267838
167
3726600200
1050001168
600267839
168
2198600379
1050001194
600267840
169
12-473133-7
3000001053
600267841
170
12-473070-1
3000001060
600267842
171
12-473229-3
3000001062
600267843
172
12-467840-5
3000001130
600267844
173
12-469097-0
3000001131
600267845
174
12-470377-3
3000001132
600267846
175
12-470769-1
3000001133
600267847
176
12-470908-5
3000001135
600267849
177
12-470975-4
3000001136
600267850
178
12-471292-3
3000001137
600267851
179
12-471308-7
3000001138
600267852
180
12-471508-2
3000001139
600267853
181
12-471662-7
3000001140
600267854
182
12-471696-5
3000001141
600267855
183
12-471764-1
3000001142
600267856
184
12-472005-8
3000001143
600267857
185
12-472143-7
3000001144
600267858
186
22-472359-9
3000001146
600267859
187
2028607129
1050001087
600267873
188
2273600002
1050001090
600267874
189
12-472298-9
3000001072
600267912
190
12-473194-9
3000001073
600267913
191
12-473134-5
3000001038
600268949
192
12-473145-1
3000001082
600268951
193
12-473457-0
3000001097
600268952
194
2177600280
1050001063
600269262
195
2154601108
1050001094
600269263
196
3726600150
1050001128
600269265
197
3705600434
1050001195
600269267
198
7120850032
2000000792
600269287
199
7121668326
2000000993
600269288
200
7121966142
2000001014
600269289
201
7121753466
2000001022
600269290
202
7120524207
2000001096
600269291
203
7121575273
2000001108
600269292
204
7121919133
2000001162
600269293
205
12-472243-5
3000001145
600269294
206
2097600762
1050001010
600269320
207
3602601390
1050001079
600269321
208
2248600040
1050001112
600271908
209
3006613329
1050001118
600271909
210
22-473628-6
3000001116
600271910
211
12-471695-7
3000001348
600271911
212
12-471420-0
3000001349
600271912
213
1076716
1300001077
600273390
214
1076082
1300001181
600273391
215
1077462
1300001182
600273392
216
12-473518-9
3000001105
600273415
217
5050454775
2000000948
600274056
218
7121336809
2000000983
600274057
219
7121832930
2000001041
600274058
220
7122307155
2000001184
600274059
221
001082241
1300001270
600274213
222
7122239028
2000001152
600274214
223
7122256725
2000001183
600274215
224
7121722271
2000000991
600274216
225
3052602876
1050001187
600274218
226
12-473276-4
3000001176
600274219
227
12-473927-2
3000001177
600274220
228
3651604471
1050001222
600274999
229
2046605421
1050001275
600275000
230
20631100547
1050001307
600275001
231
6005600286
1050001338
600275002
232
7121657733
2000001075
600275003
233
12-474046-0
3000001236
600275005
234
12-114255-3
3000001677
600275006
235
12-465477-8
909000126
600275153
236
12-460880-8
909000134
600275154
237
12-466127-8
909000135
600275155
238
2210600429
1050001089
600275166
239
12-474206-0
3000001243
600275167
240
12-473983-5
3000001342
600275168
241
2105600365
1050001571
600275921
242
7121753607
2000000972
600275922
243
7122334985
2000001267
600275923
244
7122451052
2000001515
600275924
245
3706601428
1050001758
600276858
246
12-474188-0
3000001238
600276859
247
7121674803
2000001403
600276860
248
7122076396
2000001088
600277197
249
12-473362-2
3000001197
600277199
250
12-474281-3
3000001214
600277200
251
12-473732-6
3000001347
600277201
252
3643602404
1050001155
600277202
253
001070685
1300001012
600277203
254
001080934
1300001174
600277204
255
20321100005
1050001115
600277259
256
2039604549
1050001189
600277261
257
12-474234-2
3000001213
600277263
258
12-474538-6
3000001276
600277264
259
12-473776-3
3000001289
600277265
260
12-474536-0
3000001345
600277266
261
7122331841
2000001190
600277267
262
7122356434
2000001271
600277268
263
6014600088
1050001092
600277278
264
2218601128
1050001227
600277280
265
2198600438
1050001274
600277281
266
22-462687-5
814000005
600277282
267
22-463392-1
814000006
600277283
268
12-465022-2
868000001
600277284
269
12-466794-5
868000002
600277285
270
12-466540-2
868000004
600277286
271
12-466115-3
868000006
600277287
272
12-466311-8
868000007
600277288
273
12-466681-4
868000008
600277289
274
12-465277-2
868000009
600277290
275
12-465945-4
868000010
600277291
276
12-469251-3
868000015
600277292
277
12-465189-9
868000017
600277293
278
12-470449-0
868000018
600277294
279
12-465950-4
868000019
600277295
280
12-465680-7
868000020
600277296
281
12-468883-4
868000021
600277297
282
12-465802-7
868000022
600277298
283
12-466809-1
868000023
600277299
284
12-467125-1
868000024
600277300
285
12-468482-5
868000026
600277301
286
12-466745-7
868000028
600277302
287
12-465834-0
868000032
600277303
288
12-470164-5
868000033
600277304
289
12-465114-7
869000004
600277306
290
12-465290-5
869000005
600277307
291
12-465777-1
869000007
600277308
292
12-466146-8
869000009
600277309
293
12-468707-5
869000011
600277310
294
12-473040-4
3000001016
600277327
295
12-473069-3
3000001231
600277328
296
12-474309-2
3000001240
600277329
297
2030601875
1050001256
600277332
298
6008684
1650001624
600277333
299
3052602909
1050001340
600277452
300
001080213
1300001120
600277619
301
12-474396-9
3000001248
600277620
302
12-474615-2
3000001304
600277621
303
12-474625-1
3000001305
600277622
304
12-474793-7
3000001326
600277623
305
12-474356-3
3000001344
600277624
306
12-474454-6
3000001355
600277625
307
12-472651-9
3000001160
600277745
308
12-470920-0
3000001334
600277746
309
2108600297
1050001284
600278836
310
6005600235
1050001621
600278838
311
001081295
1300001221
600278839
312
001082302
1300001380
600278841
313
001081489
1300001314
600278842
314
212044
1000001574
600279167
315
3602601352
1050001117
600279168
316
6005600275
1050001253
600279169
317
12-474927-1
3000001357
600279194
318
2027602195
1050001777
600279195
319
2154601170
1050001229
600279196
320
224051
1000001642
600279199
321
7120444828
2000001588
600279200
322
21871100062
1050001254
600279333
323
3602601464
1050001433
600279335
324
12-474100-5
3000001346
600279336
325
12-474767-1
3000001356
600279337
326
7122405942
2000001299
600279339
327
2051601642
1050001512
600280458
328
2001708341
1050001179
600280460
329
12-473903-3
3000001255
600280494
330
12-474999-0
3000001367
600280495
331
6010270
1650001511
600280496
332
12-473930-6
3000001233
600280931
333
12-474252-4
3000001239
600280932
334
12-474783-8
3000001325
600281543
335
12-474762-2
3000001405
600281544
336
12-475316-6
3000001507
600281545
337
22-114276-9
3000001278
600282102
338
12-475084-0
3000001408
600282103
339
12-475126-9
3000001454
600282104
340
21491100132
1050001317
600282789
341
7122627289
2000001568
600282791
342
12-475079-0
3000001407
600282792
343
12-475220-0
3000001455
600282793
344
12-475255-6
3000001464
600282794
345
12-475267-1
3000001465
600282795
346
12-473750-8
3000001418
600282796
347
001080666
1300001516
600282797
348
001081407
1300001211
600283120
349
001085417
1300001580
600283121
350
12-475097-2
3000001578
600283122
351
6010180
1650001458
600284125
352
231027
1000001250
600284520
353
2058601997
1050001815
600284526
354
12-472155-1
3000001595
600284527
355
12-474022-1
3000001235
600284528
356
12-472777-2
3000002004
600285029
357
5040436072
2000001351
600285216
358
7122705481
2000001610
600285217
359
7122969368
2000001788
600285218
360
231043
1000001251
600285219
361
7122780740
2000001611
600285524
362
7122619625
2000001439
600286773
363
001078858
1300001283
600286774
364
12-474638-4
3000001627
600287923
365
8000383
1650001762
600288023
366
2045701120
1050001750
600288086
367
12-475406-5
3000001643
600289593
368
12-475004-8
3000001655
600289867
369
22-471347-5
978000001
600295295
370
22-470986-1
978000002
600295296
371
22-470751-9
978000003
600295297
372
22-471274-1
978000005
600295299
373
22-471474-7
978000009
600295303
374
22-473895-1
978000012
600295306
375
22-474402-5
978000014
600295308
376
22-472531-3
978000017
600295311
377
22-473538-7
978000018
600295312
378
22-474143-5
978000024
600295318
379
22-473670-8
978000027
600295321
380
22-473623-7
978000030
600295324
381
22-473889-4
978000031
600295325
382
22-473945-4
978000033
600295327
383
22-474353-0
978000034
600295328
384
22-472722-8
978000035
600295329
385
22-474077-5
978000036
600295330
386
22-474750-7
978000037
600295331
387
22-472504-0
978000039
600295333
388
22-473084-2
978000040
600295334
389
22-473598-1
978000042
600295336
390
22-473019-8
978000043
600295337
391
22-471526-4
978000046
600295340
392
22-473594-0
978000047
600295341
393
22-472802-8
978000048
600295342
394
22-472513-1
978000049
600295343
395
22-471784-9
978000050
600295344
396
22-470404-5
978000051
600295345
397
22-468312-4
978000053
600295347
398
22-472911-7
978000054
600295348
399
22-473860-5
978000055
600295349
400
22-473556-9
978000058
600295352
401
22-471999-3
978000059
600295353
402
22-472313-6
978000061
600295355
403
22-473141-0
978000063
600295357
404
22-473230-1
978000065
600295359
405
22-471634-6
978000082
600295376
406
503279849
1150001401
Clayton.  No loanid
407
503294792
1150001498
Clayton.  No loanid
408
503260869
1150001373
Clayton.  No loanid
409
503281720
1150001400
Clayton.  No loanid
410
503266350
1150001395
Clayton.  No loanid
411
503283192
1150001371
Clayton.  No loanid
412
503278341
1150001970
Clayton.  No loanid
413
503275972
1150001597
Clayton.  No loanid
414
503272061
1150001383
Clayton.  No loanid
415
503260793
1150001399
Clayton.  No loanid
416
503273065
1150001384
Clayton.  No loanid
417
503234706
1150001372
Clayton.  No loanid
418
503335768
1150001855
Clayton.  No loanid
419
503280657
1150001417
Clayton.  No loanid
420
503276011
1150001374
Clayton.  No loanid
421
503285149
1150001527
Clayton.  No loanid
422
503278520
1150001375
Clayton.  No loanid
423
503257737
1150001378
Clayton.  No loanid
424
503273469
1150001385
Clayton.  No loanid
425
503273037
1150001556
Clayton.  No loanid
426
2011000462
1400001469
Clayton.  No loanid
427
503259752
1150001402
Clayton.  No loanid
428
2011000933
1400001741
Clayton.  No loanid
429
503299399
1150001503
Clayton.  No loanid
430
503273456
1150001387
Clayton.  No loanid
431
503255085
1150001398
Clayton.  No loanid
432
503272937
1150001397
Clayton.  No loanid
433
503251726
1150001694
Clayton.  No loanid
434
503256518
1150001376
Clayton.  No loanid
435
503279494
1150001537
Clayton.  No loanid
436
503279768
1150001632
Clayton.  No loanid
437
503302762
1150001481
Clayton.  No loanid
438
503281800
1150001411
Clayton.  No loanid
439
503253990
1150001517
Clayton.  No loanid
440
503272246
1150001899
Clayton.  No loanid
441
503326005
1150001755
Clayton.  No loanid
442
2011001782
1400001850
Clayton.  No loanid
443
503339764
1150001888
Clayton.  No loanid
444
503325948
1150001768
Clayton.  No loanid
445
503301258
1150001486
Clayton.  No loanid
446
503254794
1150001681
Clayton.  No loanid

 
 
 
 

--------------------------------------------------------------------------------

 
 
MERSID
Organization
1002338
First Republic
1000536
Prime Lending
1000938
Select Portfolio Servicing
1000200
PHH
1006404
Wells Fargo
1000104
SunTrust Mortgage, Inc.
1001863
Sterling Savings Bank
1000383
Cenlar FSB
1008498
Flagstar Bank, F.S.B.
1000522
Franklin American Mortgage
1000312
Wintrust Mortgage A Division of Barrington Bank & Trust Co
1003970
GuardHill Financial Corp.
1008808
Cole Taylor Bank

 
 
 
 

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE
 
Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 

--------------------------------------------------------------------------------

 
ATTACHMENT 2


PURCHASE AGREEMENT
 
See Exhibit 10.17 to Form 8-K filed by the Issuing Entity on January 26, 2012
 
 

--------------------------------------------------------------------------------

 